Title: [Diary entry: 27 March 1786]
From: Washington, George
To: 

Monday 27th. Thermometer at 46 in the Morning  at Noon and 56 at Night. Cloudy all the forenoon—Wind at No. Wt. Rid to all my Plantations. Finished plowing in the Oats at Dogue Run—ground much too wet; but not to be avoided, as nothing could be well worse than a longer delay of getting them sowed. Ordered the ground to be harrowed, to smooth and prepare it for the Timothy seed which I mean to sow with the Oats when they are up and require rolling. What from the wetness of the above ground, and the last plowing (after sowing) being deeper than I chose, it is to be feared the Seed will come up badly. The same apprehension I have concerning the Oats in the Neck, which are plowed in in the same manner, and the ground equally wet. The harrow at this place follow the plows close. At Dogue Run the whole was first plowed in before the harrow moved.